                     Case 2:21-cv-00387-JB-JHR Document 3 Filed 04/27/21 Page 1 of 3
                                                                                            F'II,EI}

br*elJ*r



 "zeAtu ;2ru8* >-&tp oo* 5 Jn- %u, "-[ -Orl,i,.'ly ! - -
  ---"Q- za'- *8             4--t rrt,,4-'ntlLYw!
      ,!y- (*dqt-!4@tutofu-q-eu tuqdel @
                      (   u,l   rru,ytp -W' Ut4
                                r!fu- A,A^; &r*=ru                     (n
  h*Nd " -dr*,q -Tld-e#,fJ'-v Es--rll un"-/nLo ,+,Lflt,
    Ual rst-fl4-z-g y44
-" py_a';                                      Ey        rk q u*.^ u--},61 aywvq-=-,f// 1'
*r:*n-;              J-     )M/;,
                       *Je-& r)innuy 10- t*tl" * p* .rt4,o                      o

"-11
     4y? V.-',,i-L-4"42^-  -*  y T quJ, /t'fu*s*J g/,*r,,)1
e e $ffi:- i u-J-w-dt 1a/*, L-afu -cAb rL-@
 Awlltts                       tdEtryt=I 4u1&g:- re-Ua
                                                                            "




      Ltkq-S{s
         r Sa /g i>u
                   t>"R\oea r{-trd6-fu;r"-aul -M A"As-
      ,w__t*_ilU_@*s_liiK;.3rtt,.                'ztt(
                                                                                                 ;_e   ru{__
          'ult-l            u ut$)                          '-; I   ,"{'
                     -7          r   -   L3--- lL < o*-     /r^, vi        Arae     Z   g,u tr31 F-/aL-
                   ,_dil_        M                            li-st***-
                                                         a-Ju,,l corcs
  Ad- efu                    auats fu r t /sety*&-ry-tj ula",* 7A'-
  -t/,"Lil*rr ,&                     -ts t-b /htaevlr*^* ;titzdu-/oz./-4-d
                                                              wr_La(Gt_

                                      'Tir
  4cl,Lsl                                                                           ut A)
    Cl,ttf          n,-tofu lc ryeru S€G-ilPcl -fuQtuv-d:-@
           Case 2:21-cv-00387-JB-JHR Document 3 Filed 04/27/21 Page 2 of 3




   T^Lc';&*u(         lqrr^+ frrz" lrftrsul*fl {lo,s'r'*x". Cl
  plora Cfrrot' 14{L,r [l ,"rra.,ul-J hl, &lo*i/To
  bpl,rus To (wez{ lJnloc Ta cv4-&?7p+ kas /a,,.,,sl
 Uil/ss;aplrir
      ZT't s     *ta* Sfo".-no=* Ed;un rur+Z t*1,14
(fi/,,ii,-,    'i"{u{i,*h;uq';      o.'- To nt'ty- L;l;/ Ac-{'Z^t
-
  &o   -Ct/- /{Lm'El
  'Eu,ryq                              /f' rkl* is p/'/' -Tfiil
           Fo rz-d                              f)ro   r+r'"oq. lnou)        Ltt
                                                     ^
  T P*r"te 1t4q "\ri,*, /-,Lton7 " i-r' drtui".( n*.1 -?a/
  Pn t-"4 i' Cb^, F,sr,,Jo,/ " Tds lbnass tueo{ )' /,ia i./)r,u
  n & -rfrns*]*) s'ttuL
   v
                        / 5e.--1 ; /rt w sttt'M ) fifP rzf ai+ l-
                                                             i n,      o


 U\tw*/eow,F bolrrul,'orL f/a{           i' S*/u*l );         t1*d,t   rle- t+wJ i'
 U SA -ro     f;rq -firrs l"l"
              -Ip                        $l,aurr^" UJ,L7

       I         k* /\rlri{,z*- J,zC/**-t uatla,t TW ?ru*14
              lo,t,
og Psfi"rL4/ Tfi-!-E/|4r/L -f!s P/-*iK i^t TPF rkhoun                                 '


rtU/,b^, p--tl tlt* 7W I^J frn-r,/,;- /o,^t/r",*oJ 7//arz-i^t
 is T[zu,s t4-,,r/ br.lo/, Tpit )s rr :

DgC     L,a.fir4To rt t/ ln rt--tZu n T1 O FprX* a7
\--/-
      JA O;";C" Sac. i1 ?6 . -Zt US-C. Sec /6 2l'

                                        fu4,i(, /,l*iFutu
Case 2:21-cv-00387-JB-JHR Document 3 Filed 04/27/21 Page 3 of 3


                                              CA
                                               (c
                                                                                              r-,{ *
                                                                                              h'xL
                                                                                                         l-i


                                             !+                                               F
                                                                                              -

                                                                                              5
                                                                                              Fa.

                                                                                             "oa
                                                                                                   \r/
                                                                                                  OhD
                                                                                                  ri,a
                                                                                                  ;- x
                                                                                                         iJ




                                             +=22?
                                              *
                                                                                              u-v

                                                                                              zE3
                                                                                              3rq  Ft
                                                                                              9:E V
                                                                                              5'*        6
                                                  -:                                          8Eo)        H


                                                             I]
                                                                              3
                                                                                                          o
                                                                             ,A
                                                             I
                                                            I
                                                                              -{-

                                                                             3."

                                 $
                                                                  t*1
                                                                    ?F                  a,
                                 ".1
                                 t&
                                                                  niIt
                                                                    J!)==
                                                                                        E:
                                                                                        6I                     II
                                 rIl                                \m                  ti                         U
                                                                                                                   *
                                 hi
                                   I
                                                                             0-'
                                                                             -n
                                                                                        :,
                                 irl
                                 lr!
                                                        :
                                                        li
                                                                         i.l
                                                                             rf,
                                                                                    t
                                                                                                               N\
                                  -..i
                                  {,r
                                                                         cnl
                                                                         i                                     lL^.i

                                                                                                               lr
                                       I                                                                       I



                                  f.l                                        G\
                                                                                                                   P
                                           E(  wu    eA(
                                                ,\ (Ei .=
                                       ?',f ' ,l(,/t : .t^               I
                                                                                                                   n
                                                                                                               N6
                                   =W,     (Aqa,C(-\                                                           >Q
                                   =.                                                                          Xfe
                                   I-c b\ \-e
                                   {
                                   2*>       J N
                                                rt     1.
                                                                                                               ..zl
                                                                                                               HU3
                                                                                                               HUE
                                   -i-     ECd +--                                                             r ul
                                  ='!
                                   a"e ='V

                                       ":> h     >\                                                            3;x
                                                                                                               ruHv
                                                                                                                       -.'t


                                                                         sq
                                       is: q
                                       !r
                                       =
                                                                                                               -{E
                                                                             \i
                                       =l
                                                  9:'
                                       l-
                                       LH
                                       =-
                                       :-Vz
                                              ,E
